TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 26, 2021



                                      NO. 03-19-00064-CR


                             Franklin Aguilar-Estrada, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the judgments. Therefore, the Court affirms the trial court’s judgments of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.